Exhibit 10.23
 
WARF Agreement No. 09-0092
 
NON-EXCLUSIVE LICENSE AGREEMENT


 
This Agreement is made effective December 5, 2008 ("Effective Date"), by and
between the Wisconsin Alumni Research Foundation (hereinafter called "WARF"), a
nonprofit Wisconsin corporation, and VistaGen Therapeutics, Inc., with offices
at 384 Oyster Point Blvd. #8, South San Francisco, CA 94080, USA. (hereinafter
called "Licensee"), a corporation organized and existing under the laws of
California. WARF and Licensee each may be referred to herein individually as a
"Party," or collectively as the "Parties."

 
WHEREAS, WARF owns or holds certain intellectual property rights to the
inventions described in the 4 Licensed Patents defined below;

 
WHEREAS, WARF has granted to Geron Corporation ("Geron") an exclusive license
under the Licensed Patents in certain fields covering Therapeutic Products and
Diagnostic Products, as well as a non-exclusive license for Research Products
(all defined in Appendix A), which may prohibit WARF from granting Licensee any
rights outside those granted in this Agreement;


WHEREAS, Licensee desires to obtain a license under the Licensed Patents and
certain Licensed Materials (defined below) and WARF is willing to grant to
Licensee such a license under the terms and conditions set forth herein; and
 
WHEREAS, as of the Effective Date, Licensee does not have any Affiliates
(defined in Appendix A); and Licensee will give written notice to WARF of the
identity of any future Affiliates.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Parties covenant and agree as follows:
 
Section 1. Definitions.
 
For the purposes of this Agreement, the Appendix A definitions shall apply.
 
Section 2. Grant.
 
    A. License.
 
       (i) WARF hereby grants Licensee and its Affiliatesa world-wide,
nonexclusive
license under the Licensed Patents to make, further develop, use, import, and
receive Licensed Materials for use in
Internal Research.
 
       (ii) WARF hereby grants Licensee and its Affiliatesa world-wide,
nonexclusive
license under the Licensed Patents and the Licensed Materials to develop, use,
provide, and sell Services in the
Licensed Field.

 
-1-

--------------------------------------------------------------------------------

 
 
          (iii) WARF hereby grants Licensee and its Affiliatesa world-wide,
nonexclusive license under the Licensed Patents and the Licensed Materials to
make, develop, use, sell, offer for sale, and import Research Products in the
Licensed Field.
 
       (iv) The grants of this Section 2A shall only apply to those Affiliates
for which Licensee has provided written notice to WARF. Any such identified
Affiliates benefiting from such grants shall be bound by all obligations under
this Agreement.
 
    B.       Limited Sublicenses.
 
       (i) WARF hereby grants Licensee the right to grant written limited
sublicenses under the Licensed Patents to transfer, as applicable, Licensed
Materials and/or Derivative Materials to Collaborators, Development Partners and
Contract Service Providers, in accordance with the following:

 
          (a) Such a limited sublicense may be granted, in the case of a
Collaborator, to enable the Collaborator to engage in a project of collaborative
research with Licensee or its Affiliates on Licensed Materials and Derivative
Materials and/or the development of Services or Research Products. Such a
limited sublicense may include a license to make or use the Licensed Materials,
Derivative Materials, Services or Research Products solely for the purpose of
the project, but not to sell or transfer any of them to any party other than to
Licensee or its Affiliates.
 
          (b) Such a limited sublicense may be granted, in the case of a
Contract Service Provider, to enable the Contract Service Provider to perform
specific services in support of Licensee's or its Affiliate's distribution of
Services or Research Products (e.g. testing, contract manufacturing,
distribution), under a written contract with Licensee, at Licensee's expense,
and pursuant to protocols or specifications developed by Licensee. Such a
limited sublicense may include a license to make or use the Licensed Materials
and Derivative Materials solely for the purpose of providing such services.
 
          (c) Such a limited sublicense may be granted, in the case of a
Development Partner, to enable the Development Partner to collaboratively
research, develop, manufacture, or perform other activities necessary for the
commercialization of Services or Research Products with Licensee, pursuant to a
collaborative agreement. Such a limited sublicense may include a license to make
or use the Licensed Materials, Derivative Materials, Services or Research
Products, and to make, have made, use, sell, offer for sale, or import Services
or Research Products, on behalf of the Development Partner or Licensee and its
Affiliates. Additionally, Licensee may grant such limited sublicense rights to
up to two Development Partners at any one moment in time, approved in writing by
WARF, which approval shall not be unreasonably withheld, who will also be
entitled to market and sell to third party customers, in conjunction with
marketing and sales efforts of Licensee and its Affiliates, Research Products or
Services that were developed under the partnership defined by this Section
2B(i)(c); and Licensee shall pay to WARF the four percent (4%) royalty as set
forth in Section 4B on any such sales by said Development Partners.

 
-2-

--------------------------------------------------------------------------------

 

          (d) In each case specified above for a limited sublicense, the
Collaborator, Contract Services Provider, or Development Partner under such
sublicense may be referred to herein as a "Sublicensee."
 
       (ii) Unless otherwise agreed to in writing by WARF, any limited
sublicense agreement entered into as allowed under this Section 2B shall
terminate upon the termination of this Agreement, and each limited sublicense
shall so state. Licensee shall require that its limited sublicensee(s) comply
with all relevant requirements of this Agreement and the related Agreement
(including without limitation restrictions on the right to use and transfer
Licensed Materials) and Licensee shall have the same responsibility for the
activities of any limited sublicensee as if the activities were directly those
of Licensee. Licensee shall provide to WARF, in confidence, a summary of any
sublicense agreement with a Collaborator, Development Partner or a Contract
Service Provider, under this Section 2B within thirty (30) days after execution
of such limited sublicense agreement.
 
       (iii) If Licensee receives any fees, minimum royalties in excess of the
earned royalties, or other payments in consideration for any rights granted
under a limited sublicense under this Agreement to a Collaborator, Development
Partner or Contract Service Provider, then Licensee shall pay WARF twenty
percent
 
       (20%) of such payments as a "Sublicensing Fee," in the manner specified
in Section 4F, provided however, said Sublicensing Fee obligation is not
applicable to (i) any payments based directly upon the amount or value of
Services or Research Products sold by the sublicense (earned royalty payments),
(ii) any equity investment made at or below fair market value by the sublicensee
in Licensee or its Affiliates, or (iii) any payments done for work to be
performed by Licensee or its Affiliates.
 
    C. Restrictions and Limitations.

 
    Licensee acknowledges and agrees that the licenses granted under this
Agreement do not provide any right or license to: (i) grant any sublicenses
under this Agreement to any third parties except as provided for in Section 2B;
(ii) make, have made, use, sell, offer for sale, import or otherwise transfer
Therapeutic Products (other than therapeutic molecules as described in Section
4E) or Diagnostic Products incorporating the Licensed Materials or ■ cellular
derivatives of the Licensed Materials; or (iii) use the inventions of the
Licensed Patents, Licensed Materials £ or any Derivative Materials in the
manufacture or distribution of Research Products in fields outside of the
Licensed Field for any commercial purpose or in human clinical trials.
 
    D. License to WARF.

 
    Licensee hereby grants to WARF a nonexclusive, royalty-free, irrevocable,
paid-up license, with the right to grant sublicenses only to the University of
Wisconsin, the WiCell Research Institute and the Morgridge Institute for
Research, to practice and use Developments only for Non-Commercial Research
Purposes. Any such sublicensees shall be obligated to comply with the foregoing
limitations and will not be entitled to grant further sub-sublicenses. The
Developments shall be Licensee's Confidential Information and governed by
Section 13.

 
Section 3. Reporting.

 
-3-

--------------------------------------------------------------------------------

 
 
    A. Licensee shall develop, manufacture, market and sell Research Products
and Services in the Licensed Field throughout the term of this Agreement. Such
activities shall include, without limitation, those activities listed in the
Development Plan attached hereto as Appendix C, subject to updates and
modifications to be made from time to time in accordance with the requirements
of this Agreement by Licensee. Licensee agrees that said Development Plan is
reasonable and that Licensee shall take all reasonable steps to pursue the
development program as set forth therein.
 
    B. By July 31, 2009 and annually thereafter during the term of this
Agreement, Licensee shall provide to WARF an annual written Development Report
summarizing Licensee's development activities since the last Development Report,
together with any modifications made by Licensee to its Development Plan. WARF
reserves the right to audit Licensee's records relating to the development
activities licensed hereunder. Such record keeping and audit procedures shall be
subject to the procedures and restrictions set forth in Section 6 for auditing
the financial records of Licensee.
 
C. Licensee acknowledges that the failure to timely provide the annual
Development Report, or the providing of false information to     WARF regarding
Licensee's development activities hereunder, shall be a material breach of the
terms of this Agreement, subject to the right to cure under Section 7.
 
    D. All information furnished to WARF pursuant to this Section 3 shall be
Licensee's Confidential Information and governed by Section 13.

 
Section 4. Consideration.

 
    A.       License Fee.

 
       (i)       Licensee agrees to pay to WARF a license fee of two hundred
twenty-five thousand dollars ($225,000) payable in installments as follows:
 

 
-4-

--------------------------------------------------------------------------------

 
 
        Installment Amount


       Due Date
 
          (a) $28,125                                            30 days after
Effective Date
      (b) $28,125                                            the earlier of (i)
first anniversary of Effective Date, or (ii) Licensee's receipt of $ 10 million
equity funding
          (c) $56,250                                            second
anniversary of Effective Date
          (d) $56,250                                            third
anniversary of Effective Date
          (e) $56,250                                             fourth
anniversary of Effective Date
 
       (ii) If this Agreement is terminated before the fourth anniversary of the
Effective Date, any remaining installments of the license fee shall become due
and shall be paid within thirty (30) days after such termination.
 
    B. Royalty.
 
       (i) In addition to the Section 4A license fee, Licensee agrees to pay to
WARF as "earned royalties" a royalty calculated as a percentage of the Selling
Price of Research Products in accordance with the terms and conditions of this
Agreement. The royalty is deemed earned as of thirty (30) days after the date
Licensee invoices the customer for the Selling Price. The royalty shall remain
fixed while this Agreement is in effect at a rate of four percent (4%) of the
Selling Price of Research Products.
 
       (ii) Licensee also agrees to pay to WARF as "earned royalties" a royalty
calculated as a percentage of the Selling Price of Services in accordance with
the terms and conditions of this Agreement. The royalty is deemed earned as of
thirty (30) days after the date Licensee invoices the customer for the Selling
Price. The royalty shall remain fixed while this Agreement is in effect at a
rate of four percent (4 %) of the Selling Price of Services.
 
       (iii) If Licensee is required to make payments to an unaffiliated third
party for a license or similar right to such third party's patents, in the
absence of which right or license Licensee could not legally make, use or sell
Research Products or Services, then the royalty payable under this Section 4B
shall be reduced by one half of royalties payable to such third parties on that
Research Product or Service; provided, however, that the adjusted royalty rate
to WARF will be no less than fifty percent (50%) of the applicable royalty rate
payable to WARF under this Agreement for such Research Products or Services.
 
       (iv) In the event that the sale, lease, or other transfer by Licensee of
Research Products or Services under this Agreement also requires payment to WARF
of royalties under any other agreement between WARF and Licensee, the cumulative
earned royalties owed to WARF for that Research Product or Service under all
such agreements shall not exceed the single highest royalty as set forth in
those agreements. Licensee shall pay to WARF royalties under all such agreements
individually and on a pro rata basis.



 
-5-

--------------------------------------------------------------------------------

 
 
       (For example, if Licensee owes to WARF a two percent (2%) earned royalty
under this Agreement and a three percent (3%) earned royalty under a separate
agreement, the cumulative royalties owed to WARF shall be there percent (3%),
but shall be paid proportionately under each agreement in payments of 2/5 of
three percent (3%) under this Agreement and 3/5 of three percent (3%) on the
other.)
 
       (v) For avoidance of doubt, with respect to payment of earned royalties
by Licensee:
 
          (a)      If Licensee renders Services to a customer applicable to such
customer's own molecules, Licensee will pay royalties on the Selling Price of
Services invoiced for the sale of the Services, but Licensee shall not owe
royalties for any sales by the customer of such customer's molecules by reason
of such Services.
 
          (b) If Licensee sells Research Products to a customer, and the
customer uses the Research Product in connection with the customer owned
molecules, Licensee will pay royalties on Selling Price of Research Products
invoiced for the sale of the Research Product, but Licensee shall not owe
royalties for any sales by the customer of such customer's molecules by reason
of such use of such Research Product.
 
    C. Minimum Royalty.

 
    Licensee further agrees to pay to WARF a minimum royalty of twenty thousand
dollars ($20,000) per calendar year during which this Agreement is in effect,
starting in calendar year 2009, against which any earned royalty paid for the
same calendar year will be credited. The minimum royalty for a given year shall
be due at the time payments are due for the calendar quarter ending on December
31. It is understood that the minimum royalties will apply on a calendar year
basis, and that sales of Research Products or Services requiring the payment of
earned royalties made during a prior or subsequent calendar year shall have no
effect on the annual nrinimum royalty due WARF for any other given calendar
year. If this Agreement is terminated early, the minimum amount will be prorated
for that final year.
 
    D. Patent Administration Fee. Licensee agrees to pay WARF a patent
administration fee as follows: $5,000 on the second anniversary of the Effective
Date; and $5,000 on the third anniversary of the Effective Date.
 
    E. If Licensee, its Affiliates, or sublicensees identify or discover a
therapeutic molecule as a result of the use of rights granted under this
Agreement, and such molecule is proprietary to Licensee, Affiliates or
sublicensees, then Licensee will pay to WARF milestone fees as follows in
accordance with Section 4F:


       (i) For each such molecule for which Licensee, its Affiliates or
applicable sublicensee initiates a Phase 2 (or equivalent) clinical study:
seventy-five thousand dollars ($75,000).
 
       (ii) For each such molecule for which Licensee, its Affiliates, or
applicable sublicensee receives governmental regulatory approval to market the
molecule: two hundred fifty thousand dollars ($250,000).
 
       (iii) No royalties shall be owed for sales of any such therapeutic
molecule.

 
-6-

--------------------------------------------------------------------------------

 
 
    F. Accounting; Payments.

 
       (i) Amounts owing to WARF under Section 4B of this Agreement shall be
paid on a quarterly basis, with such amounts due and received by WARF on or
before the thirtieth (30th) day following the end of the calendar quarter ending
on March 31, June 30, September 30 or December 31 in which such amounts were
earned. The balance of any amounts which remain unpaid more than thirty (30)
days after they are due to WARF shall accrue interest until paid at the rate of
the lesser of one percent (1%) per month or the maximum amount allowed under
applicable law. However, in no event shall this interest provision be construed
as a grant of permission for any payment delays.
 
       (ii) Except as otherwise directed, all amounts owing to WARF under this
Agreement shall be paid in U.S. dollars. All royalties owing with respect to net
Selling Prices stated in currencies other than U.S. dollars shall be converted
at the rate shown in the Federal Reserve Noon Valuation - Value of Foreign
Currencies on the day preceding the payment. WARF is exempt from paying income
taxes under U.S. law. Therefore, all payments due under this Agreement shall be
made without deduction for taxes, assessments, or other charges of any kind
which may be imposed on WARF by any government outside of the United States or
any political subdivision of such government with respect to any amounts payable
to WARF pursuant to this Agreement. All such taxes, assessments, or other
charges shall be assumed by Licensee.
 
       Vistagen License 09-0092
 
       (iii) A full accounting showing how any amounts owing to WARF under
Section 4B have been calculated shall be submitted to WARF on the date of each
such payment. Such accounting shall be on a per-country and Service or Research
Product line, model or tradename basis (as applicable) and shall be summarized
on the form shown in Appendix C of this Agreement. In the event no payment is
owed to WARF, a written statement setting forth that fact shall be supplied to
WARF.
 
Section 5.       Certain Warranties.
 
    A. Except as provided under Section 14 of this Agreement with respect to
U.S. Government interests, WARF warrants that it has the right to grant the
licenses granted to Licensee in this Agreement. Nothing in this Agreement shall,
however, be construed as: (i) a warranty or representation by WARF or Licensee
as to the validity or scope of any of the Licensed Patents; (ii) a warranty or
representation that anything made, used or transferred under the license granted
in this Agreement will or will not infringe patents of third parties; (iii)
an obligation to furnish any assistance, or know-how not provided in the
Licensed Patents or any materials or services other than those specified in this
Agreement; or (iv) an obligation to file any patent application or secure or
maintain any patent right.
 
    B. WARF MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH RESPECT TO
THE MERCHANTIBILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR THE
NON­INFRINGEMENT OR USE OF ANY PRODUCT OR SERVICE UNDER THIS AGREEMENT.

 
-7-

--------------------------------------------------------------------------------

 
 
    C. TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT SHALL WARF, WICELL,
OR THEIR RESPECTIVE TRUSTEES, DIRECTORS, OFFICERS AND EMPLOYEES (INCLUDING
WITHOUT LFMITATION ANY INVENTORS OF THE LICENSED PATENTS) BE LIABLE FOR ANY
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC
DAMAGES OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE
FAILURE OF THE ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
 
    D. If any one of the following U.S. Patent Nos., or its corresponding
foreign patent (the "Base Licensed Patents"): US 7,029,913, US 6,200,806, US
5,843,780 are ultimately abandoned or held by a court of competent jurisdiction
to be invalid or unenforceable for a particular territory after the exhaustion
of all available appeal periods, WARF and Licensee shall in good faith negotiate
an equitable reduction in the earned royalty payment obligations of Licensee
under this Agreement in the applicable territory. If all three Base Licensed
Patents are ultimately abandoned or held by a court of competent jurisdiction to
be invalid or unenforceable in a particular territory, after the exhaustion of
all available appeal periods, then no further earned royalty payments by
Licensee shall be owed or payable under this Agreement for said territory.
 
    E. If applicable, to the extent required by the Bayh-Dole Act, (35 U.S.C. §
204 and applicable Regulations 37 C.F.R.), Licensee shall manufacture
substantially in the United States Licensed Products for sale in the United
States.
 
Section 6. Recordkeeping.
 
    A. Licensee shall keep books and records sufficient to verify the accuracy
and completeness of Licensee's accounting referred to above, including without
limitation inventory, purchase and invoice records relating to any Services
and/or Research Productssold under this Agreement. In addition, Licensee shall
keep books and records sufficient to reasonably verify the accuracy and
completeness of Licensee's reports. Such documentation may include, but is not
limited to, invoices for studies, laboratory notebooks, internal job cost
records, and filings made to the Internal Revenue Department to obtain tax
credit, if available, for research and development. All such books and records
shall be preserved for a period not less than six (6) years after they are
created during the term of this Agreement.
 
    B. Licensee shall take all steps reasonably necessary so that WARF may,
within thirty (30) days of its request, review Licensee's books and records to
allow WARF to verify the accuracy of Licensee's Development Reports and the
payments made to WARF. Such review will be performed no more than once every 12
months and by an attorney or registered CPA and scientific expert, designated by
WARF, professionally qualified, under confidentiality agreement, and mutually
agreeable to Licensee (which agreement shall not be unreasonably withheld), at
WARF's expense, upon reasonable notice and during regular business hours.


 
-8-

--------------------------------------------------------------------------------

 
 
    C. If a royalty payment deficiency is determined, a report thereof will be
presented to Licensee's auditors for review and confirmation; and if there is
any disagreement about the alleged reported deficiency, the parties shall
endeavor to resolve such disagreement using a mutually approved expert. Licensee
shall pay the finally determined royalty deficiency outstanding within thirty
(30) days of receiving written notice thereof, plus interest on outstanding
amounts as described in Section 4F(i). If a royalty payment deficiency for a
calendar year exceeds the lesser of twenty five percent (25%) of the royalties
paid for that year or $50,000, then Licensee shall be responsible for paying
WARF's reasonable, verifiable out-of-pocket expenses incurred with respect to
such review, but in no case more than the amount of the deficiency as finally
determined.

 
Section 7.       Term and Termination.
 
    A. The term of this license shall begin on the Effective Date and continue
until the expiration of the last to expire Licensed Patents, unless otherwise
earlier terminated as provided herein.
 
    B. Licensee may terminate this Agreement at any time by giving at least
sixty (60) days written and unambiguous notice of such termination to WARF.
 
    C. If Licensee at any time defaults in the timely payment of any monies due
to WARF, or the timely submission to WARF of any report, or commits any breach
of any other covenant herein contained, and Licensee fails to remedy any such
breach or default within ninety (90) days after written notice thereof by WARF,
or if Licensee commits any act of bankruptcy, becomes insolvent, is unable to
pay its debts as they become due, files a petition under any bankruptcy or
insolvency act, or has any such petition filed against it which is not dismissed
within sixty (60) days, or offers any component of the Licensed Patents or
Licensed Materials to its creditors, WARF may, at its option, terminate this
Agreement by giving notice of termination to Licensee.
 
    D. Upon termination of this Agreement, the licenses granted herein shall
immediately terminate. In the event of termination under Section 7B or 7C above,
Licensee shall have sixty (60) days to cease all activities involving the use of
the Licensed Materials and any Derivative Materials for any purpose, and shall
destroy all Licensed Materials and Derivative Materials in its possession.
Licensee shall remain obligated to pay any fees prorated as of the date of
termination by the number of days elapsed in the applicable calendar year.
 
    E. The Parties agree that Sections 7, 11,12, 13 and Appendix A shall survive
any termination of this Agreement.
 
    F. Licensee acknowledges and agrees that damages may not be an adequate
remedy in the event of a breach of this Agreement by Licensee. Licensee
therefore agrees that WARF shall be entitled to seek immediate and permanent
injunctive relief from a court of competent jurisdiction in addition to any
other rights or remedies otherwise available to WARF.
 
Section 8.       Assignability; Change of Control.
 
Licensee may not assign or transfer this Agreement, nor any of the rights
granted herein, except pursuant to a Change of Control Event, without the prior
written consent of WARF. Licensee shall notify WARF in writing promptly in the
event of any Change of Control Event and, with respect to a transfer to or
merger with any non-Affiliate that does not have a license from WARF to the Base
Licensed Patents having equal to or greater than 500 employees, pay to WARF a
fee of $300,000 to allow the transfer of the license granted herein to that
non-Affiliate to whom control has been transferred.
 
Vistagen License 09-0092
 
Section 9,       Contest of Validity.
 
In the event Licensee contests the validity of any Licensed Patent, Licensee
shall continue to pay all amounts owed under this Agreement with respect to that
patent as if such contest were not underway until the patent is adjudicated
invalid or unenforceable by a court of last resort.

 
Section 10. Enforcement.
 
WARF intends to protect the Licensed Patents against infringers, or otherwise
act to eliminate infringement when, in WARF's sole judgment and discretion, such
action may be reasonably necessary, proper and. justified. In the event that
Licensee believes there is infringement of any Licensed Patents related to the
Research Products or the Services, Licensee shall provide WARF with notification
and reasonable evidence of such infringement. If m WARF takes action to remedy
the infringement, Licensee agrees to provide reasonable assistance to WARF as
41 requested by WARF and at WARF's expense. If WARF does not take action to
remedy said infringement within six (6) months or takes action but fails to
diligently continue such effort, and Licensee establishes by reasonable evidence
that the infringing party is creating a financial business disadvantage for
Licensee, Licensee and WARF shall in good faith negotiate a temporary reduction
the royalty payment amounts owing to WARF by an equitable amount according to
the business disadvantage caused by the infringement, which reduction shall be
temporary until such infringement is abated.

 
Section 11.      mdemnification and Insurance.
 
    A. Licensee shall, at all times during the term of this Agreement and
thereafter, indemnify, defend and hold WARF, WiCell™ Research Institute
("WiCell"), the University of Wisconsin (the "University"), and their respective
trustees, directors, officers, shareholders and employees (including without
limitation any inventors of the Licensed Patents) (each, an "Indemnitee")
harmless against all liabilities, demands, damages, settlements, suits, claims,
proceedings, costs and expenses, including legal expenses and reasonable
attorneys fees, arising from the rights granted to Licensee under this Agreement
and arising out of or relating to the death of or injury to any person or
persons or any damage to property, due to the use of the Licensed Materials or
any Derivative Materials or Developments or the provision of Services. WARF at
all times reserves the right to select and retain counsel of its own to defend
WARF's interests in any such proceeding.
 
    B. Licensee warrants that it now maintains and will continue to maintain
liability insurance coverage reasonably appropriate to the risk involved in
using the Licensed Materials and any Derivative Materials under this Agreement,
and that such insurance coverage is sufficient to cover WARF and the inventors
of the Licensed Patents and Licensed Materials as additional insureds. Within
ninety (90) days after the execution of this Agreement and thereafter annually
between January 1 and January 31 of each year, Licensee will present evidence to
WARF that such coverage is being maintained. In addition, Licensee shall provide
WARF with notice of any change in or cancellation of the insurance coverage.

 
Section 12.      Use of Names; Press Release.

 
-9-

--------------------------------------------------------------------------------

 
 
    A. Neither Party shall use the other's name, the name of any inventor of the
Licensed Patents, or the name of VistaGen, its Affiliates, WARF, WiCell™ or the
University in any other form of publicity without the prior written approval,
which shall not be unreasonably withheld, of the entity or person whose name is
being used, except where a disclosure is required by any applicable law or the
rules of any securities exchange.
 
    B. Notwithstanding the foregoing, the Parties will make a joint press
release regarding the execution of this Agreement, the final form of which will
be subject to approval of the Parties prior to its release to the public. For
subsequent press releases and other written public disclosures relating to this
Agreement or the Parties' relationship hereunder (each, a "Proposed
Disclosure"), each Party will use reasonable efforts to submit to the other
Party a draft of such Proposed Disclosure for review and comment by the other
Party at least five (5) business days prior to the date on which such party
plans to release such Proposed Disclosure. The Parties shall review and consider
in good faith any comments provided in response and no Proposed Disclosure shall
be released without the written consent of both Parties
 
    C. If a Party is unable to comply with the foregoing five (5) business days
notice requirement because of a legal obligation or stock exchange requirement
to make more rapid disclosure, such Party will not be in breach of this
Agreement but will in that case give telephone notice to a senior executive of
the other Party and provide a draft disclosure with as much notice as is
reasonably feasible prior to the release of such Proposed Disclosure.
 
    D. Notwithstanding anything to the contrary in this Agreement, each Party
shall have the right to disclose the fact of the existence of this Agreement,
and that this Agreement involves the Licensed Patents and the Licensed Field.

 
Section 13. Confidentiality.
 
Both Parties agree to keep any information identified as confidential
("Confidential Information") by the disclosing Party, confidential using methods
at least as stringent as each Party uses to protect its own confidential
information, and to not use such Confidential Information for any purposes other
than in accordance with the terms of this Agreement. Confidential Information
shall include, without limitation, any information provided to WARF under
Sections 3, 4, and 6. The confidentiality and use obligations set forth above
apply to all or any part of information disclosed hereunder except to the extent
that:
 
       (i) Licensee or WARF can show by written record that they possessed the
information prior to its receipt from the other party;
 
       (ii) the information was already available to the public or became so
through no fault
of Licensee or WARF;
 
       (iii) the information is subsequently disclosed to Licensee or WARF by a
third party that has the right to disclose it free of any obligations of
confidentiality; or
 
       (iv) five (5) years have elapsed from the expiration of this Agreement.


Licensee acknowledges and agrees that nothing contained in this Section 13 shall
be construed to limit or preclude WARF from negotiating or entering into any
agreements with third parties under terms and conditions similar to that set
forth in this Agreement.



 
-10-

--------------------------------------------------------------------------------

 
 
Section 14.      United States Government Interests.

 
It is understood that if the United States Government (through any of its
agencies or otherwise) has funded research, during the course of or under which
any of the inventions of the Licensed Patents were conceived or made, the United
States Government is entitled, as a right, under the provisions of 35 U.S.C. §
200-212 and applicable regulations of Chapter 37 of the Code of Federal
Regulations, to a nonexclusive, nontransferable, irrevocable, paid-up license to
practice or have practiced the inventions of the Licensed Patents for
governmental purposes. Any license granted to Licensee in this Agreement shall
be subject to such right, to the extent such right is legally applicable.
 
Section 15.      Patent Marking.
 
Licensee shall mark all Service Agreements, Research Products or Research
Product packaging with the appropriate patent number reference in compliance
with the requirements of U.S. law, 35 U.S.C. § 287.

 
Section 16. Miscellaneous.
 
    A. This Agreement shall be governed by and construed in all respects in
accordance with the laws of the State of Wisconsin, without reference to its
conflicts of laws principles.
 
    B. The parties hereto are independent contractors and not joint venturers or
partners.

 
    C. If the enforcement of any provisions of this Agreement are or shall come
into conflict with the laws or regulations of any jurisdiction or any
governmental entity having jurisdiction over the Parties or this Agreement,
those provisions shall be deemed automatically deleted, upon written
notification to the other Party, if such deletion is allowed by relevant law,
and the remaining terms and conditions of this Agreement shall remain in full
force and effect. If such a deletion is not so allowed or if such a deletion
leaves terms thereby made clearly illogical or inappropriate in effect, the
Parties agree to substitute new terms as similar in effect to the present terms
of this Agreement as may be allowed under the applicable laws and regulations.
 
    D. WARF and Licensee have each been represented by counsel who participated
in the preparation of this Agreement. This Agreement reflects a negotiated
compromise between the Parties. Neither Party shall be considered to be the
drafter of this Agreement or any of its provisions for the purpose of any
statute, case law or rule of interpretation or construction that would or might
cause any provision to be construed against the drafter of this Agreement. The
Section headings contained in this Agreement are for reference purposes only
W m and shall not in any way affect the meaning or interpretation of this
Agreement.
 
    E. This Agreement is not intended to be for the benefit of and shall not be
enforceable by any third party. Nothing in this Agreement, express or implied,
is intended to or shall confer on any third party any rights (including
third-party beneficiary rights), remedies, obligations or liabilities under or
by reason of this Agreement. This Agreement shall not provide third parties with
any remedy, claim, reimbursement, cause of action or other right in excess of
those existing without reference to the terms of this Agreement. No third party
shall have any right, independent of any right that exists irrespective of this
Agreement, to bring any suit at law or equity for any matter governed by or
subject to the provisions of this Agreement.

 
-11-

--------------------------------------------------------------------------------

 
 
Section 17. Notices.

 
Any notice required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to have been given at the earlier of the
time when actually received as a consequence of any effective method of
delivery, including but not limited to hand delivery, transmission by
telecopier, or delivery by a professional courier service or the time when
received if sent by certified or registered mail addressed to the party for whom
intended at the address below or at such changed address as the party shall have
specified by written notice, provided that any notice of change of address shall
be effective only upon actual receipt.
 
    (a)      WARF Research Institute, Inc. Attn: Director of Licensing 614
Walnut Street Madison, Wisconsin 53726
 
    (b)  VistaGen Therapeutics, Inc. Attn: Chief Executive Officer 384 Oyster
Point Blvd. #8 South San Francisco, CA 94080
 
    (c)  with a copy to VistaGen's legal counsel: Knox Bell
 
DLA Piper US LLP
4365 Executive Drive, Suite 1100
San Diego, CA 92121-2133

 
Section 18. Integration.

 
This Agreement constitutes the full understanding between the Parties with
reference to the subject matter hereof, and no statements or agreements by or
between the Parties, whether orally or in writing, except as provided for
elsewhere in this Section 18, made prior to or at the signing hereof, shall vary
or modify the written terms of this Agreement. Neither Party shall claim any
amendment, modification, or release from any provisions of this Agreement by
mutual agreement, acknowledgment, or otherwise, unless such mutual agreement is
in writing, signed by the other Party, and specifically states that it is an
amendment to this Agreement.

 
-12-

--------------------------------------------------------------------------------

 

Section 18. Authority.
 
The persons signing on behalf of WARF and Licensee hereby warrant and represent
that they have authority to execute this Agreement on behalf of the Party for
whom they have signed.
 
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement on the
dates indicated
 
below.


 
WISCONSIN ALUMNI RESEARCH FOUNDATION


 


Page 11 of 23
 
Vistagen License 09-0092
Craig jfChfistianson, Director of Licensing
 

 
-13-

--------------------------------------------------------------------------------

 

 
    A. "Affiliate" and "Affiliates" shall refer to and mean any entity
controlled by or under common control of Licensee. As used herein, "control"
shall refer to and mean ownership of greater than fifty percent (>50%) or more
of the outstanding voting equity of an entity.
 
    B. "Change of Control Event" is defined as: (i) the sale or disposition of
all or substantially all the assets of the Company or its direct or indirect
parent corporation; (ii) the reorganization, merger, consolidation, or similar
transaction involving the Company or its direct or indirect parent corporation
which results in the voting securities of such entity outstanding immediately
prior to that transaction ceasing to represent at least 50% of the combined
voting power of the surviving entity immediately after such transaction; (iii)
the acquisition in one or more transactions by any "person", as that term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), together with any of such person's "affiliates" or
"associates", as such ^ terms are used in the Exchange Act, of 40% or more of
the outstanding shares of the voting capital stock of the Company or its direct
or indirect parent corporation (excluding any employee benefit plan or related
trust sponsored or maintained by that entity)[; or (iv) the individuals who are
the directors of the Company or its direct or indirect parent corporation as of
the effective date of this Agreement ("Incumbent Directors") ceasing for any
reason to constitute at least fifty percent (50%) of the board of directors of
that entity; provided, however, that if any new director is approved by a vote
of at least fifty percent (50%) of the Incumbent Directors, such new director
shall be considered an Incumbent Director.
 
    C. "Collaborator" shall mean a person working in a commercial role or a
commercial organization with which Licensee enters into a written agreement for
a specific project to be managed or coordinated by Licensee involving research
and/or development for Research Products or Services.
 
    D. "Contract Service Provider" shall mean a third party person or
organization with which Licensee enters into a written contract for the third
party to furnish specific services (e.g., testing, contract manufacturing,
distribution, etc.) to Licensee in support of Licensee's sale or distribution of
Research Products or Services.
 
    E. "Derivative Materials" shall refer to and mean any compositions or
materials derived from the use of the Licensed Materials, or produced by the use
of the Licensed Materials, or which incorporate wholly or partially the Licensed
Materials, including without limitation, fully or partially differentiated cells
or cell lines derived from the Licensed Materials.
 
    F. "Development" and "Developments" shall mean Derivative Materials, and any
patentable inventions that are conceived, reduced to practice, or developed
through the use of the inventions of the Licensed Patents, Licensed Materials or
Derivative Materials. For avoidance of doubt, Derivative Materials and
Developments do not include any molecules of Licensee or its Affiliates,
Sublicensees, or customers which are not covered by the Licensed Patents.
 
    G. "Development Partner" shall mean a person or organization with which
Licensee enters into a specific written collaborative agreement for research and
development, manufacturing, marketing, or other activities necessary for the
commercialization of Research Products or Services.
 
    H. "Development Report" shall mean the written report provided under Section
3 describing each Development to be patented or commercialized by Licensee.


 
-14-

--------------------------------------------------------------------------------

 
 
    I.       "Diagnostic Products" shall refer to and mean products or services
that (i) are used in the diagnosis,
 
prognosis, screening or detection of disease in humans, and (ii) which employ,
or are in any way produced or
manufactured by, or discovered, identified, developed or otherwise arise out of
any research involving, the practice
or use of the inventions of the Licensed Patents, or that would otherwise
constitute infringement of any claims of
the Licensed Patents.

 
    J. "Internal Research" shall refer to and mean research conducted internally
by Licensee, or its Affiliates at Licensee's or Affiliate's facilities.
 
    K. "Licensed Field" shall be limited to the fields of (a) Research Products
sold solely for an end-user's internal research purposes, and (b) Services
rendered by Licensee and its Affiliates, and Services rendered by Development
Partners as permitted by Section 2B(i)(c).
 
    L. "Licensed Materials" means primate (including human) embryonic stem cells
covered by the valid claims in the Licensed Patents and which meet the following
conditions:
 
       (i) For embryonic stem cells created prior to April 26, 2005, the
embryonic stem cell must be either: (1) listed on the NIH Human Embryonic Stem
Cell Registry at http://escr.nih.gov; or (2) derived from excess embryos created
for the purpose' of in vitro fertilization with appropriate consent of the donor
couple and not for the purpose of creating embryonic stem cells; or (3) derived
from embryos created specifically for research purposes either by in vitro
fertilization or by somatic cell nuclear transfer, for which the following
additional conditions apply: (a) the embryo0may not have been maintained in
vitro for more than 14 days; (b) the gamete donor(s) and somaticcell donor (if
any) made the donation without payment beyond reimbursement for reasonable
expenses associated with donation; (c) in the case of egg donation, the donor
was fully informed of the risks to herself; (d) the gamete donor(s) and somatic
cell donor (if any) were fully informed of the purposes to which their donated
materials would be put; (e) the research could not be done equally weU using
surplus IVF embryos originally created for reproductive purposes; (f) the
research protocol, including gamete collection, somatic cell collection, embryo
management and stem cell derivation is approved by an appropriate Institutional
Review Board; and (g) protections are in place to prevent misappropriation of
embryos created specifically for research.
 
       (ii) For embryonic stem cells created from embryos created after April
26, 2005, the embryonic stem cells must be derived from embryos and under
conditions in compliance with the "Guidelines for Human Embryonic Stem Cell
Research" established by the National Research Council Institute of Medicine of
the National Academies (the "NAS Guidelines").
 
       (iii) For embryonic stem cells created after April 26, 2005 from embryos
generated prior to April 26, 2005, and which do not meet the NAS Guidelines, the
embryonic stem cells must meet one of the conditions set forth in paragraph (i)
above and be created using protocols substantially in compliance with the
requirements of the NAS Guidelines.


 
-15-

--------------------------------------------------------------------------------

 
 
    M. "Licensed Patents" shall refer to and mean those patents and patent
applications listed on Appendix B attached hereto, all foreign equivalents and
any subsequent patent application owned by or licensed to WARF, but only to the
extent it claims priority to an invention claimed in a patent application or
patent listed on Appendix B Said pendmg patent applications shall cease to be
included in this definition if and when the application is abandoned or a
non-appealable rejection of all included claims issues.
 
    N- "Non-Commercial Research Purposes" shall mean the use for internal
academic research purposes or other internal not-for-profit or scholarly
purposes not involving any: (1) performance of services for a commercial entity
or (2) production or manufacture of products for sale to third parties; or (3)
research wherein a sponsor receives a right, whether actual or contmgent, to use
the results of th research for purposes other than non-commercial research
purposes.
 
    O. "Research Products" shall refer to and mean products that: (i) are used
as research tools, including in drug discovery and development, and (ii) employ,
or are in any way produced or manufactured by, or discovered identified,
developed or otherwise arise out of any research involving, the practice of the
Licensed Patents or (iii) are covered by the Licensed Patents.

 
    R "Selling Price of Research Products" shall mean the selling price invoiced
by Licensee or its Affiliates for the sale of Research Products, net of any
rebates, discounts, credits, allowances, chargebacks, and returns actually given
to the customer, and net of any taxes, tariffs, duties, and transportation costs
actually included in said invoice, and net of any debts uncollectable despie
Licensee's commercially reasonable collection efforts.
 
    Q- "Selling Price of Services" shall mean the selling price invoiced by
Licensee or its Affiliates for rendering Services, net of the actual costs
incurred to render said Services, and net of any rebates, discounts, credits,
allowances, and chargebacks actually given to the customer, and net any debts
uncollectable despite Licensee's commercially reasonable collection efforts.

 
    R. "Services" shall refer to and mean any service (i) using the Licensed
Materials, Derivative Materials, or the inventions claimed in the Licensed
Patents, or (ii) that employ or. are in any way provided by the practice of an
invention claimed in the Licensed Patents or that would otherwise constitute
infringement of any claims of the Licensed Patents.

 
    S.   "Sublicensee" is defined in Section 2B(i)(d).

 
    T-   "Therapeutic Products" shall refer to and mean products or services
that (i) are used in the treatment of disease p m in humans, and (ii) which
employ, or are in any way produced or manufactured by, or discovered,
identified, developed or otherwise arise out of any research involving, the
practice or use of the inventions of the Licensed Patents, or (hi) that would
constitute infringement of any claims of the Licensed Patents.

 
-16-

--------------------------------------------------------------------------------

 
 
LICENSED PATENTS


 
Category
 
Title
Lead Inventor
 
WARF Reference Number(s)
 
Countries
 
U.S. Publications
   
Issued Patents (U.S.)
 
ease
 
Primate Embryonic Stem Cells
James A. Thomson
 
P02115; P05206; P06228; P96014; P98222
 
US; EP; CA; WO
    2005-0164381       7,029,913 5,843,780 6,200,806     1  
Serum-Free Cultivation of Primate ES Cells
James A. Thomson
    P03122; P07322; P99275  
US; AU; BR; CA; CN; EP; HK; IL; IN; IS; JP; KR; MX; NO; NZ; SG
    2003-0190748       7,217,569 7,005,252     1  
Master Human Stem Cell Lines for Gene Expression and Knockdown
Su-Chun Zhang
    P07393  
US
                           
Intermediate Differentiation
 
Methods Of Making Differentiated Cells From Primate Embryonic Stem Cells
James A. Thomson
    P08333  
US
                     
Differentiation of Stem Cells to Endoderm and Pancreatic Lineage
Jon Odorico
    P04361; P06310  
US
    2005-0260749 2007-0259423                
Hematopoietic Differentiation of hESCs
Dan S. Kaufman
    P00032; P02058; P07426  
AU; BR; CA; CN; EP; IL; IN; IS; JP; KR; LU;
MX; NO; NZ;
SE; SG; US; WO
            6,280,718 6,613,568        
Method of In Vitro Differentiation of Transplantable Neural Precursor Cells From
Primate ES Cells
Su-Chun Zhang
    P01258  
US
            6,887,706        
Endothelial Cells Derived from Primate ES Cells
DanS. Kaufman
    P02004  
AU; CA; CN; EP; HK; IL; IN; IS; JP; KR; LU;
MX; NZ; SE; SG; US
    2003-0166273       7,176,023        
Method of Making Embryoid Bodies from Primate ES Cells
James A. Thomson
    P03410; P99276  
US; AU; BR; CA; CN; EP; HK; IL; IN; IS; JP; KR; MX; NO; NZ; SG
    2004-0023376       7,220,584 6,602,711        
Method of Forming Mesenchymal Stem Cells from ES Cells
J. Wesley Pike
    P04247  
AU; CA; EP; GB; IL; JP; KR; SG; US
    2006-0008902                
Directed Differentiation of hESCs into Mesenchymal/Stromal Cells
Peiman Hematti
    P06324  
US
                     
In Vitro Differentiation of Hematopoietic Cells from Non-Human Primate and Human
ES Cells
Deepika Rajesh
    P06420  
US; WO
                     
Generation of Clonal Mesenchymal Cells from hESCs in Serum-Free Conditions
Igor 1. Slukvin
    P07264  
US
                                       
Media/Growth
 
Cryopreservation of Pluripotent Stem Cells
Sean P. Palecek
    P03369  
US
    2005-0106554                
Defined Surfaces Of Self-Assembled Monolayers And Stem Cells
Laura L. Kiessling
    P05364  
US
    2007-0207543                
Method of Reducing Cell Differentiation
Sean P. Palecek
    P03370  
US
    2005-0106725                
Improved Culture Of Stem Cells
Veit
Bergendahl
    P08168  
US; WO
                     
Physiological Culture Conditions for ES Cells
James A. Thomson
    P03274  
US
    2004-0224401                
Feeder-Independent Extended Culture of ES Cells
Ren-He Xu
    W04001  
AU; CA; CN; EP; GB; IL; IN; IS; JP; KR; NZ;
SE; SG; US
    2006-0014279                
Cultivation of Primate ES Cells
James A. Thomson
    W05007  
AU; CA; CN; EP; GB; IL; JP; KR; SG; US
    2005-0244962                      

 
 
 
-17-

--------------------------------------------------------------------------------

 

Category
 
Title
Lead Inventor
 
WARF Reference Number(s)
 
Countries
 
U.S. Publications
   
Issued Patents (U.S.)
 
Other
 
Directed Genetic Modifications of Human Stem Cells
Thomas P. Zwaka
    P02339; W08003  
AU; CA; EP; GB; IL; KR; SG; US
    2006-0128018            
Method for Generating Primate Trophoblasts
Ren-He Xu
    W03002; W07001; W08002  
AU; CA; CN; EP; HK; IL; IN; IS; JP; KR; MX;
NZ; SG; US
    2007-0037280       7,148,062      
Terminal Differentiation
 
Method of In Vitro Differentiation of Neural Stem Cells, Motor Neurons, and
Dopamine Neurons from Primate ES Cells
Su-Chun Zhang
    P04277  
US
    2005-0095706             1  
Method of Forming Dendritic Cells from ES Cells
Igor 1. Slukvin
    P04434  
AU; EP; GB; IL; JP; KR; SE; SG; US
    2006-0275901             1  
Differentiation of Pluripotent ES Cells
Thomas P. Zwaka
    P05101  
US
    2006-0223179                
Method of Generating Myelinating Oligodendrocytes from ES Cells
Su-Chun Zhang
    P07394  
US
                     
A Method for Generating Keratinocytes and Keratinocyte Precursors from hESCs
Sean P. Palecek
    P07402  
US
               


 
-18-

--------------------------------------------------------------------------------

 
 
WARF ROYALTY REPORT
 
Licensee:                              
Inventor:                              
 
Period Covered: From:
 
Prepared By:
Approved By:
 
Agreement No:
WARF Ref. #:
Through:                   
Date:                          
Date:


 
If license covers several major Service lines, please prepare a separate report
for each line, and combine all Service lines into a summary report.
 
Report Type:    □ Single Service Line Report:_
□ Multiproduct Summary Report: Page 1
of                                                                                            Pages
□ Service Line Detail.
Line:                                                           Tradename:                                  
Page:
Report
Currency:                                                                                                                □
U.S. Dollars    □ Other

 
-19-

--------------------------------------------------------------------------------

 

The following royalty forecast is non-binding and for WARF's internal planning
purposes only:
Royalty Forecast Under This Agreement: Next Quarter:Q2: Q3:
 
* On a separate page, please indicate the reasons for returns or other
adjustments if significant.
Also note any unusual occurrences that affected royalty amounts during this
period.
To assist WARF's forecasting, please comment on any significant expected trends
in sales volume.


DEVELOPMENT REPORT
 
A. Date development plan initiated and time period covered by this report.
 
B. Development Report.

 
    1. Activities completed since last report including the object and
parameters of the development, when initiated, when completed and the results.
 
    2. Activities currently under investigation, i.e., ongoing activities
including object and parameters of such activities, when initiated, and
projected date of completion.
 
C. Future Development Activities.

 
    1. Activities to be undertaken before next report including, but not limited
to, the type and object of any studies conducted and their projected starting
and completion dates.
 
    2. Estimated total development time remaining before a Service will be
commercialized.
 
D. Changes to initial development plan.

 
    1. Reasons for change.
 
    2. Variables that may cause additional changes.
 
E. Items to be provided if applicable:
 
    1. Information relating to Service that has become publicly available, e.g.,
published articles, competing Services, patents, etc.
 
    2. Development work being performed by third parties other than Licensee to
include name of third party, reasons for use of third party, planned future uses
of third parties including reasons why and type of work.
 
    3. Update of competitive information trends in industry, government
compliance (if applicable) and market plan.

 
PLEASE SEND DEVELOPMENT REPORTS TO:
 
WARF

 
-20-

--------------------------------------------------------------------------------

 

 
Attn.: Contract Coordinator 614 Walnut Street P.O. Box 7365 Madison, WI
53707-7365


 
DEVELOPMENT PLAN

 
Phase
   
( urdio-lnx services
   
2 academic collaboration partners via sponsored research projects for cardio-tox
development and validation of system with known test compounds
Collaboration for development of services and research product hardware, MEA
system, electronic data acquisition, hardware validation and robustness
development
   
Start work with 1-2 industrial validation collaborators that will support the
testing of the cardio-tox assay and provide known compounds and
unknown/undisclosed test compounds
   
Complete in vitro initial cardiac safety validation and finalize SOPs
 
Commercialization with early industrial adopters of cardio-tox services
   
2-3 corporate partners for small scale test runs, pilot projects and affirmation
by independent validations
   
Expansion of cardio-tox services possibly with development partners
   
Estimated full scale commercial rollout - implementation of broader market
penetration
Development of cardio-tox research products for sale to Big Pharma
   
increase of commercial production of research products, improve internal cell
storage, implement robotics, address independent accreditation where necessary
Partnership for development and marketing of research products with instrument
manufacturer, SOP development
   
Hepato-tox assays services
   
Sponsored research with 1-2 academic collaborators on further developing the
differentiation of hepatocytes
   
Validation studies with primary tissue sources of hepatocytes for drug
metabolism, toxicity and gene expression
   
Validation with pharmaceutical industrial collaborator including blinded
compound runs and SOP finalization
   
Phase
   
Commercialization with early adopters of hepato-tox services
 
1-2 industrial validation collaborator(s) that will support the testing of the
hepato-tox assays and provide known compounds and blinded test compounds
   
Small scale commercial services geared toward possible expansion
   
Expansion of hepato-tox services
Larger scale commercialization
KttH-iskt till cii hjj (iisimii\ mt\ict.s
Convert and expand the murine assays to human ES Cell-derived beta-islet cell in
vitro drug discovery assays
Validate human ES Cell systems for normal human beta-islet cell biology
Engage in 1 or more industrial partnerships to run drug discovery as a service
for these partners
   

 
WARF Agreement No.                                                      
WISCONSIN MATERIALS ADDENDUM

 
-21-

--------------------------------------------------------------------------------

 

This Addendum is made effective
the                                                                                  day
of               ,           , by and between Wisconsin
Alumni Research Foundation (hereinafter called "WARF"), a nonprofit Wisconsin
corporation, and
. (hereinafter called "Licensee"), a corporation organized and existing under
the laws of Wisconsin.

 
WHEREAS, WARF and Licensee have entered into License Agreement No. ,
effective,           (the "Patent Rights Agreement"), granting Licensee the
right under certain LicensedPatents to make, use and receive Licensed Materials
for use in Internal Research;
 
WHEREAS, WARF also holds certain rights in human embryonic stem cell lines
developed by James A. Thomson of the University of Wisconsin - Madison, working
either alone or with other researchers at the University (the "Wisconsin
Materials" as defined below); and

 
WHEREAS, Licensee desires to obtain from WARF the Wisconsin Materials to
maintain and use in accordance with the Patent Rights Agreement and the terms
and conditions set forth below.

 
NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, the Parties further agree as follows:
 
    1. Except as otherwise provided in this Addendum, all terms and conditions
previously set forth in the Patent Rights Agreement shall remain in effect as
set forth therein. In the event that this Addendum and the Patent Rights
Agreement are inconsistent with respect to any terms and conditions pertaining
to the Wisconsin Materials, the terms and provisions of this Addendum shall
supersede the terms and provisions of the Patent Rights Agreement.
 
    2. "Wisconsin Materials" shall mean any and all embryonic stem cells and
cell lines provided to Licensee by WARF or a third party authorized by WARF,
including any progeny, unmodified derivatives, genetically modified embryonic
stem cells or clones of those cells or cell lines. Within thirty (30) days of
the Effective Date of the Patent Rights Agreement, WARF shall provide Licensee,
without additional charge, two aliquots each of the following embryonic stem
cell lines: HI, H9, H7, HI3b and H14. In addition, Licensee shall be entitled to
enroll two of its employees in the three-day Human Embryonic Stem Cell Culture
Methods Course offered by the WiCell Research Institute, free of charge.
 
    3. As used in the Patent Rights Agreement, "Licensed Materials" shall
further include the Wisconsin Materials; provided, however, that Licensee shall
not have the right to:

 
       (a) intermix the Wisconsin Materials with an intact embryo, either human
or nonhuman;
       (b)  implant the Wisconsin Materials or any products of the Wisconsin
Materials in a uterus, including Derivative Materials derived from the Wisconsin
Materials;
       (c) attempting to make whole embryos by any method using the Wisconsin
Materials.
       (d) use the Wisconsin Materials for therapeutic purposes.
 
    4. Licensee agrees that on or before June 30th of each year in which this
Addendum is in effect, License will submit to WARF a signed Annual Certification
Statement as set forth on Exhibit A confirming compliance with the above
restrictions. Licensee agrees that it will comply with all applicable laws,
regulations and government orders with respect to any use of the Wisconsin
Materials, and shall, as
 

 
-22-

--------------------------------------------------------------------------------

 

Vistagen License 09-0092
 
appropriate, seek and comply with the decisions and recommendations of any
applicable Institutional Review Board or similar body.
 
    5. Wisconsin Materials are the property of WARF and are being made available
to Licensee as a service by WARF. Ownership of all Wisconsin Materials,
including any progeny or modified versions thereof, shall remain with WARF,
regardless of whether such Wisconsin Materials are received from WARF or an
authorized third party. Any Wisconsin Materials provided hereunder will be
returned to WARF or destroyed upon a material breach of any terms of this
Addendum or the Patent Rights Agreement.
 
    6. Licensee agrees to communicate to WARF all publications and/or research
results made public by Licensee based on research using the Wisconsin Materials.
In addition, any reports, publications, or other disclosure of results obtained
with the Wisconsin Materials will acknowledge WARF as the original source of the
Wisconsin Materials and, in the event that the Wisconsin Materials were received
from an authorized third party, the conditions in which such Wisconsin Materials
were maintained prior to their transfer.
 
    7. Licensee may not assign or transfer this Addendum, nor any of the rights
granted herein, except pursuant to a Change of Control Event, without the prior
written consent of WARF, such consent not to be unreasonably withheld. This
Addendum shall be governed by and construed in all respects in accordance with
the laws of the State of Wisconsin.


 
The persons signing on behalf of WARF and Licensee hereby warrant and represent
that they have authority to execute this Agreement on behalf of the Party for
whom they have signed.


 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement on the
dates indicated below.


 
WISCONSIN ALUMNI RESEARCH FOUNDATION




 
By:                                                                Date:
 
Craig J. Christianson, Director of Licensing


 
LICENSEE




 
By:                                                                Date:
 
(insert name)


 
WARFRef.: Thomson -
 
 
-23-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A

 
ANNUAL CERTIFICATION

 
. ("Licensee") hereby warrants that it is in compliance with all aspects of
Agreement Nos.and                 A between the Wisconsin Alumni Research
Foundation ("WARF") and Licensee, including butnot limited to the restrictions
on the use, sale or transfer of the Licensed Materials, including the Wisconsin
Materials. Licensee urther warrants and certifies that it is not engaged in, and
has not been engaged in, any of the following:
 
(a) mixing of Wisconsin Materials with an intact embryo, either human or
non-human;(b) implanting Wisconsin Materials or products of the Wisconsin
Materials in a uterus; or(c) attempting to make whole embryos with Wisconsin
Materials by any method.
 
The individual signing for the Licensee, hereby warrants that he or she is a
representative legally authorized to sign on behalf of that entity.


 
LICENSEE.


 
By:                                                                Date:

 
-24-

--------------------------------------------------------------------------------

 



 
R U A R F
 
Wisconsin Alumni Research Foundation
 
PO Box 7365 Madison, Wl 53707-7365 PH: 608-263-2500 FAX: 608-263-1064
 
www.warf.org
 
February 12, 2009


 
Chief Executive Officer VistaGen Therapeutics, Inc. 384 Oyster Point Blvd. #8
South San Francisco, CA 94080


 
  RE:    Materials Addendum between Vistagen and the Wisconsin Alumni Research
Foundation ("WARF")
WARFRef.: P96014US/Thomson Agreement No.: 09-0092A


 
Dear Licensee:


 
Enclosed for your file is a fully signed original of the above referenced
amendment between Vistagen and WARF, effective date, February 2,2009. •


 
I would like to thank you for your interest in University of Wisconsin
technology and invite you to contact us if we can be of further assistance.
Tammy/rorbleau Licensing Department E-mail tammy@WARP.org 608-890-2065


 
Enclosure: One Execution Copy, Amendment 09-0092A


 
cc:     Andy DeTienne
Licensing Manager
Wisconsin Alumni Research Foundation

 
-25-

--------------------------------------------------------------------------------

 



 
WARF Agreement No.                                                      A


 
WISCONSIN MATERIALS ADDENDUM
 
This Addendum is made effective the day
of                                                                                                           by
and between Wisconsin
Alumni Research Foundation (hereinafter called "WARF"), a nonprofit Wisconsin
corporation, and
                               . (hereinafter called "Licensee"), a corporation
organized and existing under
the laws of Wisconsin.


 
WHEREAS, WARF and Licensee have entered into License Agreement No., effective
  , (the "Patent Rights Agreement"), granting Licensee the right under certain
Licensed Patents to make, use and receive Licensed Materials for use in Internal
Research;
 
WHEREAS, WARF also holds certain rights in human embryonic stem cell lines
developed by James A. Thomson of the University of Wisconsin - Madison, working
either alone or with other researchers at the University (the "Wisconsin
Materials" as defined below); and
 
WHEREAS, Licensee desires to obtain from WARF the Wisconsin Materials to
maintain and use in accordance with the Patent Rights Agreement and the terms
and conditions set forth below.

 
NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, the Parties further agree as follows:
 
    1. Except as otherwise provided in this Addendum, all terms and conditions
previously set forth in the Patent Rights Agreement shall remain in effect as
set forth therein. In the event that this Addendum and the Patent Rights
Agreement are inconsistent with respect to any terms and conditions pertaining
to the Wisconsin Materials, the terms and provisions of this Addendum shall
supersede the terms and provisions of the Patent Rights Agreement.
 
    2. "Wisconsin Materials" shall mean any and all embryonic stem cells and
cell lines provided to Licensee by WARF or a third party authorized by WARF,
including any progeny,, unmodified derivatives, genetically modified embryonic
stem cells or clones of those cells or cell lines. Within thirty (30) days of
the Effective Date of the Patent Rights Agreement, WARF shall provide Licensee,
without additional charge, two aliquots each of the following embryonic stem
cell lines: HI, H9, H7, HI 3b and HI 4. In addition, Licensee shall be entitled
to enroll two of its employees in the three-day Human Embryonic Stem Cell
Culture Methods Course offered by the WiCell Research Institute, free of charge.
 
    3. As used in the Patent Rights Agreement, "Licensed Materials" shall
further include, the Wisconsin Materials; provided, however, that Licensee shall
not have the right to:

 
       (a) intermix the Wisconsin Materials with an intact embryo, either human
or nonhuman;
       (b)  implant the Wisconsin Materials or any products of the Wisconsin
Materials in a uterus, including Derivative Materials derived from the Wisconsin
Materials;
       (c) attempting to make whole embryos by any method using the Wisconsin
Materials.
       (d) use the Wisconsin Materials for therapeutic purposes.

 
-26-

--------------------------------------------------------------------------------

 
 
    4. Licensee agrees that on or before June 30th of each year in which this
Addendum is in effect, License will submit to WARF a signed Annual Certification
Statement as set forth on Exhibit A confirming compliance with the above
restrictions. Licensee agrees that it will comply with all applicable laws,
regulations and government orders with respect to any use of the Wisconsin
Materials, and shall, as appropriate, seek and comply with the decisions and
recommendations of any applicable Institutional Review Board or similar body.
 
    5. Wisconsin Materials are the property of WARF and are being made available
to Licensee as a service by WARF. Ownership of all Wisconsin Materials,
including any progeny or modified versions thereof, shall remain with WARF,
regardless of whether such Wisconsin Materials are received from WARF or an
authorized third party. Any Wisconsin Materials provided hereunder will be
returned to WARF or destroyed upon a material breach of any terms of this
Addendum or the Patent Rights Agreement.
 
    6. Licensee agrees to communicate to WARF all publications and/or research
results made public by Licensee based on research using the Wisconsin Materials.
In addition, any reports, publications, or other disclosure of results obtained
with the Wisconsin Materials will acknowledge WARF as the original source of the
Wisconsin Materials and, in the event that the Wisconsin Materials were received
from an authorized Ihird party, the conditions in which such Wisconsin Materials
were maintained prior to their transfer.
 
    7. Licensee may not assign or transfer this Addendum, nor any of the rights
granted herein, except pursuant to a Change of Control Event, without the prior
written consent of WARF, such consent not to be unreasonably withheld. This
Addendum shall be governed by and construed in all respects in accordance with
the laws of the State of Wisconsin.


 
The persons signing on behalf of WARF and Licensee hereby warrant and represent
that they have authority to execute this Agreement on behalf of the Party for
whom they have signed.
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement on the
dates indicated below.


 
WISCONSIN ALUMNI RESEARCH FOUNDATION

 





 
LICENSEE
'